Title: To Thomas Jefferson from Robert R. Livingston, 4 May 1802
From: Livingston, Robert R.
To: Jefferson, Thomas


            Dear SirParis 4th. May 1802.
            I am sorry so soon after my arrival here to trouble you with any thing that relates personally to myself, & which I fear will be not less painful to you, than it has been to me.
            From Mr. Sumter’s first entrance into my family I have treated him with all the attention in my power, I have (as far as he would permit me) introduced him wherever I visited myself, & have extended indulgencies to him in the management of his office, which perhaps my duty to the public would not Justify. I did not indeed ask him to lodge at my house, because, considering him as a young Gentleman of fortune, who would enter into Society, & not be perfectly at ease under the restraints of a private family, & because having my wife & Children with me, I wished to have some hours that I could pass with them unembarressed by the presence of a Stranger; I however requested him to lodge in the Vicinity & to dine with me; this arrangement appeared perfectly agreable to him & continued ’till his marriage, nor had I the smallest reason to believe that he was in any way dissatisfied ’till a few days before the date of his letter (No 1). I sent a servant to him with my dispatches requesting him to take the servant with him, as they were pretty large, to see them delivered to Madame Brogniaut & to know when she meant to go, as I wished to write farther, or at least not to leave the papers in her hands ’till she was on the eve of departing. The reasons for these precautions are obvious from the nature of the dispatches. Mr Sumter returned them by the servant with this short answer “I won’t go”—His own letter will explain this transaction & to this I refer. He has not thought it proper in his Second letter (No 4) to answer my questions relative to the nature of the message that he thinks Justified this extreme disrespect. To You Sir, he may be more explicit.
            Knowing how important it was to preserve harmony between persons so closely connected I determined to pass over this rude reply without notice. I sent the dispatches to Madme. Brogniaut by Coll. Livingston & received Mr. Sumter & his wife at dinner with my usual attention, & transacted some business with him, in the office, without the slightest mention of what had passed. I then delivered him the note (No 2) to copy being in answer to one (No 3) from Ct. Cobentzel; And a letter from Govr. Monroe, in answer to one in which he requests to get two swords, for officers to whom they were voted by the Legislature—After retaining these, 24 hours, they were returned with a refusal to copy them for reasons contained in his letter No 1. It was no longer possible for me to be silent. I wrote him the letter No 4, which produced the answer No. 5. and on the reexamination of Ct. Cobentzel’s note, the farther answer No 6.—I make no sort of comment Sir, upon any of these papers. all that I know relative to the Causes of his discontents, are contained in his letter; he has not thought it proper to particularise them in his reply to mine. I can only say that I have myself, as have all my family, treated him with the utmost attention on every occasion, and particularly in some so interesting to him, as not easily to be forgotten. We did not indeed believe that he would remain long in France, because nothing in this country ever appeared to please him; but we believed that when he returned, it would be with Sentiments of friendship towards us.—You will see, Sir, how impossible it will be for me to continue to act, with Mr. Sumter, longer than is absolutely necessary, to receive your decision. If after reading his letters (to which alone I am content to refer) you think his temper and talents promise advantages to his Country from continuing him in the diplomatic line, I pray that he may serve his apprentiship under some other person; since it becomes necessary for me to say that I will only continue to act with him untill I am honored with your answer. It is certain that if I had not had Gentlemen, who acted as private Secretaries, I should not without other aid than Mr. Sumter, have been able to perform, the duties of the office, which must always be very ill executed, by a man, who has no sources of information but his public Correspondence, or no aid but a Secretary, who splits hairs about the extent of his duties, who weighs in the nicest balance, what is public & what a private correspondence, & who treats his principal with rudeness, when he differs with him about the extent of his duties.—It may be proper to mention, that if as I venture to presume, I am upon Mr. Sumters recall to name my own Secretary; my choice will not fall upon connection of my own, ‘tho it would certainly not disparage Mr. Sumter’s talents or address to compare them with those of the Gentn. in my family. As this letter may be the subject of discussion, I deny myself the pleasure, of entering at present on any other subject—And pray You to believe that I am, Dear Sir, with sentiments of the highest esteem & respectful consideration,
            Your Most Obt. Hum: Servt.
            Robt R Livingston
          